Citation Nr: 0723115	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-09 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 
percent for abdominal pain due to postoperative adhesions 
(claimed as cramps, stomach pain, pain after intercourse, 
decreased desire for intercourse, diarrhea, and hard lumps or 
scar tissue).

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a resection of the large intestine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 2000 to August 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In a September 2004 
rating decision issued in October 2004, the RO denied the 
veteran's claim for an increased rating in excess of 10 
percent for abdominal pain due to postoperative adhesions.  
Later, in an October 2006 rating decision issued in November 
2006, the RO granted service connection for residuals of a 
resection of the large intestine and assigned an initial 20 
percent rating, effective April 13, 2004.  Because the 
disability ratings are "inextricably intertwined", the issues 
on appeal are as described on the title page.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

In February 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge during a 
videoconference Board hearing at the Wilkes Barre satellite 
office of the RO; a copy of the transcript is in the record.

For the reasons expressed below, both increased rating issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq. (West 
2002 & Supp. 2006)) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA imposed additional duties 
and obligations on VA in notifying a claimant and developing 
claims.  

The Board notes that the duty to assist includes obtaining VA 
medical records and providing a VA medical examination or a 
medical opinion when necessary for an adequate determination.  
See Duenas v. Principi, 18 Vet. App. 512 (2004); see also 
38 C.F.R. § 3.159.  The veteran testified that he is seen by 
a gastrointestinal physician at the Wilkes Barre VA Medical 
Center (VAMC); however, only VA treatment records dated 
August 31, 2003 have been associated with the record.  On 
remand, the RO should attempt to obtain any missing VA 
treatment records since August 2002 and associate them with 
the record.

During his February 2007 hearing, the veteran testified that 
his primary problem is not so much the scarring or pain, but 
is more an intestinal track problem with diarrhea and an 
inability to void his bladder.  The Board notes that there 
are diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, 
produce a common disability picture characterized in the main 
by varying degrees of abdominal distress or pain, anemia, and 
disturbances in nutrition.  As a result, certain coexisting 
diseases in this area do not lend themselves to distinct and 
separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
38 C.F.R. §§ 4.14 and 4.113 (2006).  Thus, ratings under 
Diagnostic Codes 7301 to 7329, inclusive, will not be 
combined with each other.  (Emphasis added.)  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2006).  

Service medical records reveal that the veteran experienced a 
hard landing on a parachute jump in December 2001, that he 
was treated with narcotics for resulting coccygodynia, and 
that he later developed narcotic-induced ileus.  He was 
hospitalized in January 2002, first for decompression and, 
later in the month, he was found to have multiple pelvic 
abscesses and underwent a terminal ileum resection with 
drainage of abscesses.  By definition, the ileum is the 
distal portion of the small intestine.  Dorland's Illustrated 
Medical Dictionary 907 (30th ed. 2003).  

As noted above, the RO recently granted service connection 
for residuals of a resection of the large intestine and 
assigned an initial 20 percent rating under 38 C.F.R. 
§ 4.114, Diagnostic Code 7329 (2006), pertaining to resection 
of the large intestine.  But the RO left the 10 percent 
rating under Diagnostic Code 7301 unchanged and the 
supplemental statement of the case failed to discuss the 
ramifications of the 20 percent rating assigned under 
Diagnostic Code 7329.  The Board also notes that neither the 
August 2004 nor the May 2006 VA examination provided the 
clinical findings needed to properly rate the residuals of 
the veteran's resection of his ileum.  On remand, an 
examination should be performed and the service medical 
records should be reviewed and an opinion provided as to the 
location of the resection (that is, whether it was of the 
small or large intestine, or both) and to provide clinical 
findings as to the severity and nature of the residuals, 
including whether the veteran's symptoms include anemia or an 
inability to gain weight and whether there is a definite 
partial obstruction shown by x-rays.  An examination is 
needed to provide clinical findings so that the RO can 
consider ratings under all appropriate codes and assign a 
single evaluation under the diagnostic code which reflects 
the predominant disability picture.

Accordingly, the case is REMANDED for the following action:

1.  The VA should obtain any missing 
medical records from the Wilkes Barre 
VAMC from August 2002 to the present.  If 
any records sought are not obtained, VA 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, VA 
should arrange for the veteran to undergo 
a VA gastrointestinal examination, by an 
appropriate physician, at an appropriate 
VA medical facility, to determine the 
nature and extent of the veteran's 
residuals of his resection of the distal 
ileum.

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including x-rays and laboratory 
testing, should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report).

After review of the claims file, 
particularly the January 2002 operation 
report, and examination of the veteran, 
the examiner should render an opinion as 
to the location of the resection (that 
is, whether it was of the small or large 
intestine, or both).  The examiner should 
expressly indicate whether there is a 
definite partial obstruction of the 
digestive system shown by x-ray and give 
the frequency and severity of any 
episodes of colic distension, nausea or 
vomiting, interference with absorption 
and nutrition, pulling pain on attempting 
work or aggravated by movements of the 
body, diarrhea, anemia (by laboratory 
testing), inability to gain weight, or 
weigh loss.  The examiner should opine 
whether the veteran's symptomatology is 
slight, moderate, moderately severe, or 
severe.

The examiner should set forth all 
clinical findings should be reported in 
detail, along with the complete rationale 
for any opinion expressed.  If any 
requested medical opinion cannot be 
given, the examiner should state the 
reason why.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims file.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim(s).

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to further develop the 
appellant's claim.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  No action by the 
appellant is required until he receives further notice.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




